Citation Nr: 1415624	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to an initial compensable disability rating for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to September 1991, January 2003 to July 2003, and February 2008 to February 2009.  It also appears that the Veteran had Reserve service from November 1994 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
	
This case was previously before the Board in January 2011 at which time it was remanded to afford the Veteran the opportunity to testify at a Board hearing.  The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA and VBMS reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Throughout the course of this appeal, the Veteran has made several statements regarding a possible heart disorder secondary to his service-connected Lyme disease.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

	A.  Right shoulder disorder

Preliminarily, the Veteran had active service from May 1986 to September 1991, January 2003 to July 2003, and February 2008 to February 2009.  In the Veteran's application for VA benefits he also wrote that he had Reserve service from November 1994 to February 2009.  A review of the claims file shows a very limited amount of service treatment records (STRs) and service personnel records (SPRs).  Significantly, while the Veteran contends that he underwent surgery on his right shoulder in April 2008 (during his third period of active service), the records regarding this alleged surgery are not in the claims file.  The RO requested records from the Veteran's Reserve service in March 2009.  An April 2009 response to this inquiry noted that the Veteran's records were not located at "Health Services."  It was noted that the request for records could not be met at that time.  Specifically, it was noted that some service members were still in the Texas National Guard and some were discharged.      

The VA Adjudication Procedure Manual, M21-1MR ("VA Manual"), dictates that personnel files for reservists should be available through the PIES system, or, if the Veteran joins a specific Reserve or National Guard component, with that component. VA Manual, part III, subpart iii, chapter 2, section B, paragraph 13.d.  Further, under 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), efforts to obtain service records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Therefore, on remand, additional requests should be made to all appropriate facilities, to include Records Management Center (RMC) and/or the Army Human Resources Command (HRC).  The appropriate service department or Federal agency should also be contacted to verify the Veteran's dates of service in the Army Reserves.  An attempt should also be made to obtain a complete copy of the Veteran's STRs and SPRs for his periods of service, to include his Reserves service. 

Also, STRs associated with the claims file reveal that the Veteran suffered a left shoulder separation in 2003 but are negative regarding the right shoulder.  Notably, STRs do show that the Veteran fractured his right clavicle at the age of 10.  The Veteran contends that he injured his right shoulder as an active reservist during a Battle Assembly in June 2006.  The injury occurred while playing football as part of officer physical training (PT).  In support of this assertion the Veteran has submitted several statements from fellow service members verifying this injury.  Specifically, in an August 2009 statement, J.G. wrote that the Veteran injured his right shoulder during Battle Assembly in June 2006.  The battalion was conducting officer physical training and the injury occurred during that event.  J.G. was the battalion personnel officer during this time period and verified the injury.  In An August 2009 statement from C.J.B., it was noted that the Veteran injured his right shoulder while playing football as part of officer PT during the June 2006 Battle Assemble.  C.J.B. wrote that, at the time, he was the HHC Commander for the 1/289th TSBN.  In a May 2011 statement the Veteran's wife wrote that she remembered that her husband had injured his right shoulder during a drill weekend and that, when the pain did not go away, he went to see a doctor a few months later.  She could not remember the exact weekend of the injury.  In a May 2011 statement T.L.G. wrote that he remembered that the Veteran injured his shoulder while participating in officer's physical training battle assembly weekend morning.  T.L.G. wrote that, while he was not able to pin point the date of the event, he did recall the event happening as well as the young captain who unintentionally caused the injury.     

The Veteran was afforded a VA contract general examination in March 2009.  At that time, the Veteran reported that he fell and injured his right shoulder while stationed in Houston in 2006.  This examination report noted a history of right shoulder surgery as well as physical findings of a surgical scar on the right shoulder and showed a normal X-ray of the right shoulder.  The impression was right shoulder strain.  Unfortunately, while the March 2009 VA contract examiner noted the Veteran's reported military related injury to the right shoulder, no opinion was provided as to the etiology of the right shoulder strain.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide and etiological opinion and did not review prior medical records.  As the March 2009 VA contract examiner failed to provide an etiological opinion with regard to the Veteran's claimed right shoulder disorder, another examination is warranted pursuant to Barr.  

	B.  Lyme disease

The Veteran contends that his service-connected Lyme disease is worse than initially rated and that he is entitled to a higher disability rating.  The Veteran's Lyme disease is evaluated as non-compensably disabling under 38 C.F.R. § 4.88b, Diagnostic Code 6319.  Under Diagnostic Code 6319, active Lyme disease will be assigned a 100 percent disability rating.  If inactive, the disability will be rated by evaluation of "residuals such as arthritis under the appropriate system."  38 C.F.R.  § 4.88b.  

Private treatment records show that the Veteran was diagnosed with Lyme disease in October 2008 after presenting with body rash and joint pain.  The Veteran was most recently afforded a VA examination regarding his Lyme disease in March 2009.  At that time, it was noted that the Veteran's symptoms of Lyme disease were currently in remission.  The Veteran reported bilateral knee and hip pain but physical examination of the hips and knees revealed normal range of motion and laboratory tests were negative for Lyme disease.  

In his December 2009 substantive appeal, the Veteran wrote that the pain in his knees and hips, along with tiredness, developed after contracting Lyme disease.  He also wrote that these symptoms had become worse since his most recent VA evaluation several months earlier.  

In an April 2010 statement from Dr. S.A.S.G., the Veteran's private physician, she wrote that she first diagnosed the Veteran with Lyme disease after finding a tic in his right upper arm while on active duty in Alabama in October 2008.  Prior to his diagnosis of Lyme disease, the Veteran was a long distance runner and ran daily.  Since his diagnosis of Lyme disease, the Veteran had experienced the onset of bilateral hip and knee pain as well as fatigue which had worsened over time.  The Veteran reported that he did not experience this joint pain or severe fatigue prior to the appearance of his rash from Lyme disease.  Due to his increasing joint pain, he was no longer able to run and his joint pain and fatigue were affecting his daily activities.  The Veteran reported new onset of stiffness in his joints, especially the hips and knees, after lying or sitting for any length of time.  Dr. S.A.S.G. wrote that the joint pain the Veteran was experiencing in his knees and hips as well as his fatigue were "more probably than not" associated with his Lyme disease contracted in October 2008. 

During the May 2011 Board hearing, the Veteran reported loss of energy, fever/chills, muscle and joint pain, severe fatigue, neurological changes including memory loss and/or mood disorders, and troubles with tachycardia (rapid heartbeat).  The Veteran testified that these symptoms were all classic symptoms of Lyme disease.    

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 
      
Here, the Board finds that a new VA examination is warranted as the Veteran has not been afforded a VA examination for his Lyme disease since March 2009 and pertinent medical evidence and hearing testimony suggesting a possible increase in severity has been received since that time.  See December 2009 substantive appeal, April 2010 statement from Dr. S.A.S.G., and the May 2011 Travel Board hearing transcript.  Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected Lyme disease.

Finally, the Board notes that there appear to be outstanding private treatment records not yet associated with the claims file.  Notably, a review of the record shows private treatment records from Dr. S.A.S.G. dated from November 2008 through March 2009.  However, April 2010 correspondence from Dr. S.A.S.G. indicates that there may be treatment records for the Veteran dated after March 2009.  On remand, an attempt should be made to obtain any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:
	
1. Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his Lyme disease since March 2009 and his right shoulder disorder since discharge from active service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to those from Dr. S.A.S.G. since March 2009.  All efforts to obtain these records should be fully documented. If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R.  § 3.159(e)  (2013). 

2. Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Army Reserves.  As noted above, the Veteran had confirmed active service from May 1986 to September 1991, January 2003 to July 2003, and February 2008 to February 2009.  In the Veteran's application for VA benefits he also wrote that he had Reserve service from November 1994 to February 2009.  In addition, obtain a complete copy of the Veteran's STRs and SPRs for his periods of Army Reserve and active service.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R.  § 3.159(e)  (2013).

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed right shoulder disorder.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's currently diagnosed right shoulder disorder, including but not limited to right shoulder strain (or any other right shoulder disorder diagnosed on examination) is related to his period of active service and/or Reserve service, to include but not limited to, his reported military related injury in June 2006 and/or his reported in-service right shoulder surgery in April 2008.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for any stated opinion is required.

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected Lyme disease.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner must assess the severity of the Veteran's Lyme disease, and include whether it is active or inactive.  The examiner is also asked to indicate whether the Lyme disease disability is manifested by loss of energy, fever/chills, muscle and joint pain, severe fatigue, neurological changes including memory loss and/or mood disorders, and/or troubles with tachycardia (rapid heartbeat).  The examiner must provide a complete rationale for any stated opinion. Thereafter, the examiner should discuss the severity of such manifestations of the Veteran's Lyme disease pursuant to all applicable diagnostic codes.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner. 

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



